Citation Nr: 0400433	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-00 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility from November 4, 2002, through 
November 6, 2002.


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 determination by the Network 
Authorization Office (NAO) of the Department of Veterans 
Affairs Medical Center (VAMC) in Canandaigua, New York, that 
the veteran was not entitlement to payment or reimbursement 
for the cost of private medical expenses incurred from 
November 4, 2002, through November 6, 2002.  The veteran 
subsequently appealed that decision.  During that stage of 
the appeal, the NAO issued a Statement of the Case (SOC) in 
December 2002.


FINDINGS OF FACT

1.  The veteran incurred private medical expenses in November 
2002.

2.  VA payment or reimbursement of the cost of the private 
medical care provided in November 2002 was not authorized 
prior to the veterans undergoing that care.

3.  The veteran was not receiving medical services in a VA 
facility immediately prior to being admitted to the private 
facility.

4.  The evidence establishes that the private medical care 
provided in November 2002, was not for, or adjunct to, a 
service-connected disability.

5.  The evidence establishes that the veteran was not a 
recipient of Department hospital, nursing home, or 
domiciliary care under the VA patient enrollment system 
within the 24-month period preceding the furnishing of the 
emergency treatment at a private facility in November 2002.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred from November 4, 2002, to 
November 6, 2002, reimbursement for such expenses is not 
warranted under the law.  38 U.S.C.A. § 1703 (West 2002); 
38 C.F.R. § 17.54 (2003).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from November 4, 2002, through 
November 6, 2002, have not been met.  38 U.S.C.A. §§ 1725, 
1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-.1008 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

Although the Secretary has issued implementing regulations, 
setting out specific duties in assisting claimants in 
developing evidence, these regulations are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, those duty-to-
assist regulations do not apply to this case, in which the 
governing substantive regulations reside in Part 17 of 38 
C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information:  Scope and Applicability).  

The VCAA contains a number of provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the agency of original jurisdiction (AOJ), 
and notification as to evidentiary requirements.  We have 
carefully reviewed the claims file, to ascertain whether 
remand to the AOJ or other development is necessary in order 
to assure compliance with the new legislation.  We note that 
the development of medical evidence appears to be complete.  
Unlike many questions subject to appellate review, the issue 
of whether the appellant is entitled to reimbursement or 
payment of medical expenses, by its very nature, has an 
extremely narrow focus.  The NAO, in a November 2002 letter 
and the December 2002 SOC, set forth the law and facts in a 
fashion that clearly and adequately explained the basis for 
its decision.  The veteran has not submitted or made 
reference to any additional records which would tend to 
substantiate his claim.  Furthermore, the facts underlying 
this case do not appear to be in dispute.  It appears clear, 
therefore, that there are no outstanding records or other 
evidence that could support the claim.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

II.  Entitlement to payment or reimbursement for medical 
expenses incurred at a private facility from November 4, 
2002, through November 6, 2002

As noted, the veteran is seeking entitlement to payment or 
reimbursement for medical expenses incurred at a private 
facility from November 4, 2002, through November 6, 2002.  As 
will be discussed in greater detail below, the veteran 
acknowledges that he is not service-connected for any 
disability, and that he had received no medical treatment 
from VA during the 24-month period preceding his admission to 
a private facility on November 4, 2002.  Nevertheless, he 
contends that reimbursement is warranted on the basis that he 
is enrolled in the VA healthcare system.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in November 2002.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred in November 2002.  The veteran has never 
asserted that such authorization was given, and there is no 
evidence of record suggesting that any such authorization was 
given.

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the Court 
noted that emergency medical care received from anon-VA 
hospital requires authorization pursuant to 38 C.F.R. § 17.54 
(formerly codified at 38 C.F.R. § 17.50d (1991)).  The 
veteran in that case had argued that his non-VA care was 
authorized because his VA treating physician had informed him 
that arrangements were made for him to be treated at a non-VA 
medical facility.  The Court, in rejecting that contention, 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization of payment 
contemplated in the VA regulation.  In the instant case, 
unlike in Smith, it has not been contended that VA 
specifically agreed to pay the medical bills incurred at the 
private facility.  Similar to the Smith case, specific 
formalities which must be followed under 38 C.F.R. § 17.54 
were not complied with, as a result of which proper 
authorization from VA was not obtained.

The Board recognizes that, on November 5th, within 72 hours 
of his admission, VAMC personnel appear to have been advised 
of the fact that the veteran had been admitted to a private 
medical facility for treatment.  However, there is nothing in 
the record to suggest that the VAMC personnel advised the 
facility that the veteran's medical bills would be payed for 
by VA.  Furthermore, even if statements to that effect had 
been made, such statements would not constitute authorization 
for private hospitalization within the meaning of 38 U.S.C.A. 
§ 1703(a).  In this regard, the Board notes VAOPGCCONCL 1-95, 
at 8-9, which, in response to the question "Who has the 
authority to approve or authorize a request for private 
hospitalization at VA expense under 38 U.S.C.A. § 1703(a), 
and what type of action(s) is necessary to constitute prior 
authorization under 38 C.F.R. § 17.54?", stated:

Section 1703 of Title 38, United States 
Code, expressly authorizes the Secretary 
to contract for non-VA hospital care, and 
the Secretary has delegated that 
authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a).  The Under 
Secretary for Health has in turn 
delegated the authority to VA medical 
center and VA clinic Directors. VHA 
manual M-1, Part I, Chapter 21, paragraph 
21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, see 38 
U.S.C.A. § 7104(c), we find that its reasoning, quoted above, 
is persuasive and clearly applies in the present matter.  In 
this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses incurred from November 2002 from a VA employee with 
appropriate authority, namely the VAMC director or a VA 
clinic director.

Moreover, even if, under the provisions of 38 C.F.R. § 17.54, 
a qualifying telephone call was made by the appropriate 
authority, any authorization made would be of no consequence 
because the veteran would still not be entitled to 
reimbursement under 38 U.S.C.A. § 1703.  Under that section 
of the statute, VA may contract with non-VA facilities to 
provide medical services for which VA may assume financial 
responsibility in certain circumstances.  38 U.S.C.A. § 
1703(a)(1)-(8).  However, in this case, there was no 
indication of any "contract" between VA and the private 
facility used by the veteran.

Furthermore, the applicable statutory provision, 38 U.S.C.A. 
§ 1703(a)(3), specifies that contracts, including individual 
authorization for reimbursement or payment of expenses, are 
authorized for treatment of a medical emergency which poses a 
serious threat to a veteran receiving medical services in a 
VA or other approved Government facility.  38 C.F.R. § 
17.52(a)(3).  However, by the express language of this 
criterion, the veteran must be receiving treatment in a VA 
facility at the time of the emergency.  Prior or subsequent 
VA treatment of a disorder does not meet this criterion.  
Zimick v. West, 11 Vet. App. 45, 52 (1998).  In this case, 
the veteran was not receiving medical services in a VA 
facility immediately prior to being admitted to the private 
facility in question.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received in November 2002, 
was not obtained pursuant to 38 C.F.R. § 17.54, and that 
payment is not warranted for expenses incurred in conjunction 
with that treatment under 38 U.S.C.A. § 1703.

The U.S. Court of Appeals for Veterans Claims has stated that 
a "second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a) (emphasis added by the Court).  

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical."  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 
(2003) (formerly 38 C.F.R. § 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, the record reflects that the veteran is not 
service-connected for any disability.  Thus, the Board finds 
that the veteran was not treated for a service-connected 
disability in November 2002, nor was the condition for which 
he was treated either associated with, or aggravating, an 
adjudicated service-connected disability.  In short, the 
first criterion for payment or reimbursement of unauthorized 
medical expenses under the regulation at 38 C.F.R. § 17.120, 
which implements the statute at 38 U.S.C.A. § 1728, has not 
been met.  

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-Department facility to those 
veterans who are active Department health-care participants 
(i.e., enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  
66 Fed. Reg. 36,467, 36,472.  Those interim regulations are 
now final, and are codified at 38 C.F.R. § 17.1000-.1008 
(2003).  

In this case, the veteran has acknowledged that he did not 
receive medical care from VA during the 24-month period prior 
to his admission to a private facility on November 4, 2002.  
Under 38 U.S.C.A. § 1725, payment of medical expenses 
incurred on an emergent basis is only available for a 
claimant who is an "active Department health-care 
participant".  This is defined as a veteran who is enrolled 
in the annual patient enrollment system and who was a 
recipient of Department hospital, nursing home, or 
domiciliary care under that system within the 24-month period 
preceding the furnishing of the emergency treatment at issue.  
Thus, because the veteran did not receive such care under the 
VA patient enrollment system within the 24-month period 
preceding his hospitalization on November 4th, the Board 
concludes that he is not eligible for payment or 
reimbursement of medical expenses under 38 U.S.C.A. § 1725.

The veteran has argued that it is unfair to deny him 
reimbursement solely based on the fact that he had not 
received treatment at a VA facility within the 24-month 
period preceding his admission.  He asserted that he was 
still enrolled in the VA healthcare system and that he would 
consider VA to be his primary health care provider.  He also 
noted that he has no other health insurance, and that he did 
contact the VA outpatient clinic in Plattsburgh in January 
2001 for the purpose of undergoing an employment physical.  
He reported that he was told that they had no doctor 
available and that he could not be seen at that time.  The 
veteran noted that there had been no other occasion on which 
he had needed to see a physician during the previous two 
years.

While the Board is sympathetic toward the veteran, we are 
bound by the law, and our decision is dictated by the 
relevant statutes and regulations.  As noted above, the 
provisions of 38 U.S.C.A. § 1725 provide a very specific 
definition as to who is considered to be an "active 
Department health-care participant".  Moreover, the Board is 
without authority to grant benefits simply because we might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  We further observe that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992), citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990).

In summary, the Board finds that the evidence fails to 
satisfy one of the three criteria listed in 38 U.S.C.A. § 
1728(a).  The Board also finds that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
emergency treatment under the provisions of 38 U.S.C.A. 
§ 1725.  The benefit sought on appeal must, accordingly, be 
denied.



ORDER

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility from November 4, 2002, through 
November 6, 2002, is denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



